DETAILED ACTION
The following Notice of Allowability is in reply to the Response filed May 3, 2022 (“May Resp.”). In the May Resp., claims 1-14 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .

Response to Arguments and Amendments
All previously presented objections and claim rejections are withdrawn in light of the claim amendments and corresponding arguments submitted in the May Resp.

Allowable Subject Matter
Claims 1-14 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record teaches or suggests, either alone or when combined, all of the limitations in at least independent claims 1 and 12. Claim 1 is directed to a “method for a network (300) comprising a plurality of nodes” and claim 12 is directed to a “Bluetooth Low Energy (BLE) network (300) comprising multiple nodes” with the nodes are configured to carry out functions virtually identical to the steps in the method of claim 1. Thus, claim 1 is a representative claim.
Taking all the limitations together, none of the prior art of record teaches or suggest that when a second node is detected as failed at a first node, and a first path is unavailable, switching to a second path that comprises a third node. A hope count of the third node is checked at the first node, and a packet with a unit ID of the failed node is generated and broadcasted with the hop count to one-hop neighboring nodes of the first node, and which is stored at the neighboring nodes and a new hop count is recalculated at the neighboring nodes.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application Publication No. 2004/0156318 describes networked system in which information is shared among neighboring nodes, such as neighbor information messages that may include information on hop counts and failed nodes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KADING whose telephone number is (571) 270-3413. The examiner can normally be reached Monday-Friday, 8:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA KADING/               Primary Examiner, Art Unit 2413